Citation Nr: 1807807	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  13-09 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder. 

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for a thyroid nodule.

6.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS).

7.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis and pes planus.  

8.  Entitlement to an initial evaluation in excess of 10 percent for spondylosis of the thoracic spine.  

9.  Entitlement to an initial evaluation in excess of 10 percent for actinic keratosis and eczema. 

10.  Entitlement to an initial evaluation in excess of 10 percent for dysthymia.  

11.  Entitlement to a compensable evaluation for bilateral hearing loss. 

12.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease.  

13.  Whether the reduction of the disability rating for surgical scars of the right and left knees from 10 percent to noncompensable, effective from August 19, 2013, was proper.  

14.  Entitlement to an increased evaluation for surgical scars of the right and left knees, currently assigned a noncompensable evaluation.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to June 1988 and from January 1992 to April 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a November 2013 rating decision by the RO in Denver, Colorado.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.  

In the July 2010 rating decision, the RO, in relevant part, denied service connection for chronic neck muscle pain, left ankle arthritis, right ankle arthritis, and diabetes mellitus.  The RO granted service connection for bilateral plantar fasciitis and pes planus and assigned a noncompensable evaluation effective from May 1, 2010.  The RO also granted service connection for dysthymia, spondylosis of the thoracic spine, and actinic keratosis and eczema.  The RO assigned separate 10 percent evaluations for each disability effective from May 1, 2010.  

In the December 2012 rating decision, the RO, in relevant part, denied service connection for irritable bowel syndrome (IBS) claimed as irritable colon syndrome and a condition to account for rectal and impaired sphincter control.  The RO also noted that the Veteran's claims for intervertebral disc syndrome (IVDS) of the cervical spine, right arm numbness, and posttraumatic stress disorder (PTSD) would be addressed as part of his pending appeal.  

In the November 2013 rating decision, the RO, in relevant part, reduced the evaluation assigned for surgical scars of the right and left knees from 10 percent to a noncompensable evaluation effective from August 19, 2013.  The RO also continued a 10 percent evaluation for the Veteran's service-connected right knee degenerative joint disease (formerly chondromalacia with internal derangement and medial meniscal tear of the right knee status post-arthroscopy); continued a noncompensable evaluation for bilateral hearing loss; and denied service connection for a thyroid nodule.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of that proceeding is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional evidence was associated with the claims file since the most recent statements of the case.  However, in November 2017, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

In April 2011, the Veteran filed a claim for service connection for PTSD and right arm numbness secondary to neck IVDS.  As noted above, in the December 2012 rating decision, the RO indicated that issues would be addressed as part of the Veteran's pending appeal.  However, the issues have not been adjudicated by the RO and were not addressed in the February 2013 statement of the case.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b).      

The issues of entitlement to service connection for a right ankle disorder, left ankle disorder, neck disorder, and a gastrointestinal disorder; the issues of entitlement to increased evaluations for dysthymia, actinic keratosis and eczema, and bilateral plantar fasciitis and pes planus; and whether the reduction of the disability rating for surgical scars of the right and left knees was proper are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

1.  During the September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issues of entitlement to service connection for diabetes mellitus; entitlement to service connection for a thyroid nodule; entitlement to an initial evaluation in excess of 10 percent for spondylosis of the thoracic spine; entitlement to a compensable evaluation for bilateral hearing loss; and entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to service connection for diabetes mellitus.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to service connection for a thyroid nodule.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

3.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to an initial evaluation in excess of 10 percent for spondylosis of the thoracic spine.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

4.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to a compensable evaluation for bilateral hearing loss.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

5.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or his authorized representative.  Id. 
 
During the September 2016 hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for diabetes mellitus and a thyroid nodule, as well as the issues of entitlement to increased evaluations for spondylosis of the thoracic spine, bilateral hearing loss, and right knee degenerative joint disease.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  



ORDER

The appeal as to the issue of entitlement to service connection for diabetes mellitus is dismissed. 

The appeal as to the issue of entitlement to service connection for a thyroid nodule is dismissed.  

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for spondylosis of the thoracic spine is dismissed.  

The appeal as to the issue of entitlement to a compensable evaluation for bilateral hearing loss is dismissed.  

The appeal as to the issue of entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease is dismissed. 


REMAND

Regarding the claims for service connection for neck, right ankle, and left ankle disorders, the Veteran was afforded VA examinations in February 2010 and August 2013.  In February 2010, the VA examiner determined that there was no pathology or etiology found to render diagnoses for the Veteran's subjective complaints of bilateral ankle pain and recurrent neck pain.  Subsequently, an August 2013 VA examination noted diagnoses of bilateral ankle degenerative joint disease and a cervical spine strain with intervertebral disc syndrome (IVDS) and right arm numbness.  However, the examiner did not provide opinions regarding the etiology of those disorders.  Moreover, the examiner did not reconcile her diagnoses with the August 2013 x-ray report that noted impressions were negative for the right ankle, left ankle, and cervical spine.  Therefore, a remand is necessary to obtain additional VA examinations and medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for IBS, the Veteran was afforded a VA examination in October 2011, and a VA medical opinion was obtained in December 2012.  The October 2011 VA examiner diagnosed the Veteran with IBS and identified the date of diagnosis as 1996.  In the December 2012 VA medical opinion, the examiner opined that the Veteran's IBS was less likely as not caused by or a result of his military service.  In so finding, the examiner noted that the Veteran had a few episodes of gastroenteritis and viral syndromes during his period of service from 1966 to 2010, but she stated that such episodes were normal and commonplace for all fit and healthy people.  She further stated that the Veteran was never diagnosed with IBS during service and did not have any complaints or chronic symptoms of IBS in service.  However, the examiner did not address the Veteran's lay statements regarding the onset and ongoing nature of his symptoms.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the issue of entitlement to an increased evaluation for bilateral plantar fasciitis and pes planus, the Veteran was afforded a VA examination in August 2013.  However, during the September 2016 hearing, the Veteran testified that he experienced a constant tingling sensation in his feet and occasional spasms, which suggests a possible worsening of his disorder.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a more recent examination is needed to ascertain the current severity and manifestations of this disability.  

Regarding the issue of entitlement to an increased evaluation for dysthymia, the Veteran was most recently afforded a VA psychiatric examination in August 2013.  However, the evidence suggests a possible worsening of the Veteran's symptoms since his last examination.  For example, during the September 2016 hearing, the Veteran testified that he experienced panic attacks and irritability.   Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's dysthymia.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the issue of entitlement to an increased evaluation for actinic keratosis and eczema, the Veteran was most recently afforded a VA examination in August 2013.  However, the examination appears to be based on an incomplete review of the Veteran's history.  For example, the examiner indicated that the Veteran was treated with systemic corticosteroids or other immunosuppressive medications in the past 12 months, but she also stated that she was unsure what condition the medication was specifically used to treat.  Similarly, the examiner stated that the Veteran had multiple actinic keratosis lesions removed with liquid nitrogen, but also indicated that she was unsure of the dates of surgery.  Therefore, a VA examination is needed to ascertain the current severity and manifestations of the Veteran's actinic keratosis and eczema.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the issue of entitlement to an increased evaluation for surgical scars of the right and left knees, the Veteran was afforded a VA knee examination in August 2013 that noted he did not have any scars that were painful and/or unstable.  However, during the September 2016 Board hearing, the Veteran testified that his right and left surgical scars were painful.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's surgical scars of the right and left knees.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, in a November 2013 rating decision, the RO reduced the evaluation assigned for surgical scars of the right and left knees from 10 percent to a noncompensable evaluation effective from August 19, 2013.  In an August 2014 notice of disagreement, the Veteran stated that he disagreed with the evaluation of his right and left knee surgical scars, which could be liberally construed as a disagreement with the propriety of the reduction of his service-connected surgical scars of the right and left knees.  In March 2016, the RO issued a statement of the case that addressed the issue of entitlement to an increased evaluation for surgical scars of the right and left knees.  However, the RO did not specifically address the propriety of the reduction of the Veteran's rating or provide the applicable regulations.  Therefore, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a statement of the case has not yet been issued, a remand to the RO is necessary).

Lastly, the Board notes that the most recent VA medical records currently associated with the claims file are dated in October 2013.  Therefore, the AOJ should obtain any outstanding VA medical records.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders remaining on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Puget Sound VA Medical Center (VAMC) dated from October 2013 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any neck disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current neck disorders.  If any previously diagnosed neck disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved. 

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any injuries or symptomatology therein.

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding the nature and onset of his neck pain and symptoms (see, e.g., April 2011 statement in support of claim; July 2011 notice of disagreement; September 2016 statement in support of claim; September 2016 Board hearing transcript); 2) the service treatment records that document complaints of neck pain (see, e.g., January 2009, February 2009, and May 2009 health records); and 3) the February 2010 and August 2013 VA examinations.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left ankle disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any right ankle and left ankle disorders that may be present.  He or she should specifically indicate whether the Veteran has bilateral ankle degenerative joint disease. 

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any injuries or symptomatology therein.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right and left ankle disorder was either caused or aggravated by the Veteran's service-connected bilateral plantar fasciitis and pes planus and/or service-connected spondylosis of the thoracic spine. 

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's July 2011 notice of disagreement in which he stated that his ankle pain may be related to very pronated feet and/or his military training and duties as a parachutist; 2) the service treatment records that document complaints of right and left ankle pain, including the March 2003 record that noted tenderness to palpation of the sinus tarsi and related ankle joints; and 3) the February 2010 and August 2013 VA examinations.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After any additional records are associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's irritable bowel syndrome.  A physical examination is only needed if deemed necessary by the VA examiner.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's IBS manifested in or is otherwise causally or etiologically related his military service, to include any symptomatology therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding his gastrointestinal symptoms (see, e.g., April 2011 statement in support of claim; January 2013 notice of disagreement; September 2013 substantive appeal; and September 2016 Board hearing transcript); 2) the service treatment records that note complaints of gastrointestinal symptoms (see, e.g., August 1996, September 2003, May 2004, and March 2008 service treatment records); and 3) the October 2011 VA examination and December 2012 VA medical opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral plantar fasciitis and pes planus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should state whether the Veteran's flat foot is mild, with symptoms relieved by built-up shoe or arch support; moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet; severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain in manipulation and use accentuated, indication of swelling on use, characteristic callosities; or pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The examiner should also identify and describe any other symptoms and manifestations associated with the Veteran's service-connected bilateral plantar fasciitis and pes planus, to include any neurological manifestations.  If the examiner is unable to distinguish between the symptoms associated with the service-connected bilateral plantar fasciitis and pes planus and any symptoms associated with another service-connected disability or a nonservice-connected disorder, he or she should so state in the report.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected dysthymia.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's dysthymia.

To the extent possible, the examiner should distinguish which symptoms are attributable to the Veteran's service-connected dysthymia as opposed to any other nonservice-connected disorder.  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

7.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected actinic keratosis and eczema.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's actinic keratosis and eczema.  In particular, the examiner should specify the location and extent of the disability in terms of percentage of the body affected and percentage of exposed areas affected.  He or she should also indicate whether the Veteran requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12 month period.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his surgical scars of the right and left knees.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the size of the scars and indicate whether they are painful, unstable, superficial, deep, or nonlinear.  The examiner should also note any other disabling effects or functional impairment resulting from the scars.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

10.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

11.  The AOJ should issue a statement of the case (SOC) addressing whether the reduction of the disability rating for surgical scars of the right and left knees from 10 percent to noncompensable, effective from August 19, 2013, was proper.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


